Title: From Thomas Jefferson to Alexander White, 10 September 1797
From: Jefferson, Thomas
To: White, Alexander


                    
                        Dear Sir
                        Monticello Sep. 10. 97.
                    
                    So many persons have of late found an interest or a passion gratified by imputing to me sayings and writings which I never said or wrote, or by endeavoring to draw me into newspapers to harrass me personally, that I have found it necessary for my quiet and my other pursuits to leave them in full possession of the field, and not to take the trouble of contradicting them even in private conversation. If I do it now it is out of respect to your application, made by private letter and not thro’ the newspapers and under perfect assurance that what I write to you will  not be permitted to get into a newspaper, while you are at full liberty to assert it in conversation under my authority.
                    I never gave an opinion that the government would not remove to the federal city; I never entertained that opinion; but on the contrary, whenever asked the question I have expressed my full confidence that they would remove there. Having had frequent occasion to declare this sentiment, I have endeavored to conjecture on what a contrary one could have been ascribed to me. I remember that in George town, where I passed a day in February, in conversation with several gentlemen on the preparations there for recieving the government an opinion was expressed by some, and not privately, that there would be few or no private buildings erected in Washington this summer, and that the prospect of their being a sufficient number, in time, was not flattering. This they grounded on the fact that the persons holding lots, from a view to increase their means of building, had converted their money, at low prices, into Morris and Nicholson’s notes, then possessing a good degree of credit, and that having lost these by the failure of these gentlemen they were much less able to build than they would have been. I then observed, and I did it with a view to excite exertion, that if there should not be private houses in readiness sufficient for the accomodation of Congress and of the persons annexed to the government, it could not be expected that men should come there to lodge, like cattle, in the fields, and that it highly behoved those interested in the removal to use every exertion to provide accomodations. In this opinion I presume I shall be joined by yourself and every other. But delivered, as it was, only on the hypothesis of a fact stated by others, it could not authorize the assertion of an absolute opinion, separated from the statement of fact on which it was hypothetically grounded. I have seen no reason to believe that Congress have changed their purpose with respect to the removal. Every public indication from them, and every sentiment I have heard privately expressed by the members, convinces me they are steady in the purpose. Being on this subject, I will suggest to you, what I did privately at Georgetown to a particular person in confidence that it should be suggested to the managers. If, in event, it should happen that there should not be a sufficiency of private buildings erected within the proper time, would it not be better for the Commissioners to apply for a suspension of the removal for one year, than to leave it to the hazards which a contrary interest might otherwise bring on it? Of this however you have yet two summers to consider, and you have the best knolege of the circumstances on which a judgment may be formed whether private accomodations will be provided. As to the public buildings every  one seems to agree that they will be in readiness.  I have for five or six years been encouraging the opening a direct road from the Southern part of this state, leading through this county to George town. The route proposed is from George town by Colo. Alexander’s, Elk run church, Norman’s ford, Stevensburg, the Raccoon ford, the Marquis’s road, Martin Key’s ford on the Rivanna, the mouth of Slate river, the High bridge on Appamattox, Prince Edward C.H. Charlotte C.H. Cole’s ferry on Stanton, Dix’s ferry on Dan, Guilford C.H. Salisbury, Creswell’s ferry on Saluda, Ninety six’s, Augusta. It is believed this road will shorten the distance along the continent 100. miles. It will be to open anew only from Georgetown to Prince Edward courthouse. An acutal survey has been made from Stevensburg to Georgetown, by which that much of the road will be shortened 20. miles and be all a dead level. The difficulty is to get it first through Fairfax and Prince William. The counties after that will very readily carry it on. We consider it as opening to us a direct road to the market of the federal city, for all the beef and mutton we could raise, for which we have no market at present. I am in possession of the survey and had thought of getting the Bridge Co. at Georgetown to undertake to get the road carried through Fairfax and Princewilliam, either by those counties or by themselves. But I have some apprehension that by pointing our road to the bridge, it might get out of the level country, and be carried over the hills which will be but a little above it. This would be inadmissible. Perhaps you could suggest some means of our getting over the obstacle of those two counties. I shall be very happy to concur in any measure which can effect all our purposes. I am with esteem Dr. Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                